DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on June 2, 2022.  These drawings are approved.

Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with an implant lead comprising: a tube made of an insulating material and having a lumen; and a plurality of insulated wires disposed in the lumen, each of the plurality of insulated wires is configured to transmit low amplitude neural recording signals, each of the insulated wires comprising: a conductive wire; and an insulating layer encircling the conductive wire to insulate the conductive wire; wherein each of the insulating layers and the tube comprise materials with charge affinities separated by 10 nC/J or less to reduce an amount of triboelectric noise in the neural recording signals by reducing an amount of triboelectric charge created when the insulating layers and the tube rub against each other (claim 1).  This invention also deals with a system comprising: an implant lead comprising: a tube made of an insulating material and having a lumen; and a plurality of insulated wires disposed in the lumen, each of the plurality of insulated wires configured to transmit low amplitude neural recording signals and comprising: a conductive wire; and an insulating layer encircling the conductive wire to insulate the conductive wire; a plurality of sensors to detect the low amplitude neural recording signals, each of the plurality of sensors being electrically connected to [[each]] one of the plurality of insulated wires; and a recording device connected to each of the plurality of insulated wires to receive the plurality of low amplitude neural recording signals, wherein each of the insulating layers and the tube comprise materials with charge affinities separated by 10 nC/J or less to reduce an amount of triboelectric noise in the low amplitude signals by reducing an amount of triboelectric charge created when the insulating layers and the tube rub against each other (claim 6).  This invention also deals with a method comprising: recording, by a plurality of implanted sensors, a plurality of low amplitude neural recording signals; transmitting, by a plurality of insulated wires within an implant lead, the plurality of low amplitude neural recording signals recorded by the plurality of implanted sensors, wherein the implant lead comprises the plurality of insulated wires bundled within a lumen of a tube made of an insulated material, the insulated wires each comprising a conductive wire and an insulating layer encircling the conductive wire to insulate the conductive wire, each of the insulating layers and the tube comprising materials with charge affinities separated by 10 nC/J or less to reduce an amount of triboelectric noise in the neural recording signals by reducing an amount of triboelectric charge created when the insulating layers and the tube rub against each other; and receiving, at a receiver device, the plurality of low amplitude neural recording signals (claim 14).  The above stated claim limitations are not taught or suggested by the prior art of record and therefore claims 1-4 and 6-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed June 2, 2022, have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “Mastrototaro doesn’t necessarily teach or suggest a cable (Implant lead) comprising a tube made of an insulating material and having a lumen; and a plurality of insulated wires disposed in the lumen, each of the plurality of insulated wires configured to transmit low amplitude neural recording signals and comprising: a conductive wire; and an insulating layer encircling the conductive wire to insulate the conductive wire; a plurality of sensors to detect the low amplitude neural recording signals, each of the plurality of sensors being electrically connected to [[each]] one of the plurality of insulated wires; and a recording device connected to each of the plurality of insulated wires to receive the plurality of low amplitude neural recording signals, wherein each of the insulating layers and the tube comprise materials with charge affinities separated by 10 nC/J or less to reduce an amount of triboelectric noise in the low amplitude signals by reducing an amount of triboelectric charge created when the insulating layers and the tube rub against each other" is persuasive and therefore claims 1-4 and 6-20 have been allowed.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
June 17, 2022